Case 5:20-cv-00770-AB-DFM Document 14 Filed 11/10/20 Page 1 of 1 Page ID #:144




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



  ROBERTO ARMANDO LOPEZ                    No. ED CV 20-00770-AB (DFM)
  CABEZAS,
                                           Order Accepting Report and
           Petitioner,                     Recommendation of United States
                                           Magistrate Judge
              v.

  WILLIAM P. BARR et al.,

           Respondents.




       Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
 records on file herein, and the Report and Recommendation of the United
 States Magistrate Judge. No objections to the Report and Recommendation
 were filed, and the deadline for filing objections has passed. The Court accepts
 the report, findings, and recommendations of the Magistrate Judge.
       IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss
 is granted. Judgment shall be entered dismissing this action without prejudice.


  Date: November 10, 2020                    ___________________________
                                             ANDRÉ BIROTTE JR.
                                             United States District Judge
